                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                      )         CASE NO. 4:16CR179
                                               )
                                               )
                      PLAINTIFF,               )         JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )         MEMORANDUM OPINION AND
                                               )         ORDER
BRANDON CAUDLE,                                )
                                               )
                                               )
                     DEFENDANT.                )


       Before the Court is the motion of pro se defendant Brandon Caudle (“Caudle”) for a

judicial recommendation or order regarding halfway house placement (Doc. No. 16 [“Mot.”]).

United States of America (the “government”) filed an opposition, in part, to the request (Doc.

No. 19 [“Opp’n”]). Also before the Court is Caudle’s renewed motion for a halfway house

recommendation (Doc. No. 21 [“Ren. Mot.”]), premised on the passage of the First Step Act.

The government opposes the renewed motion (Doc. No. 22 [“Ren. Opp’n”]), and Caudle has

filed a supplement to his renewed motion (Doc. No. 23 [“Suppl.”]).

       I.     BACKGROUND

       On October 11, 2016, the Court sentenced Caudle to a term of imprisonment of 41

months on Counts 1 through 3 of an information that charged him with mail fraud, in violation of

18 U.S.C. § 1341. (Doc. No. 10 (Judgment).) The underlying charges related to three fraudulent

schemes that Caudle operated while housed as a prisoner at FCI Elkton. The first targeted

creditors of prisoners, including Caudle’s own creditors, and sought to clear certain charges by
falsely claiming that the prisoners were victims of identity theft. The second scheme targeted

restaurants, wherein Caudle posed as relatives and sought to obtain gift cards by falsely claiming

poor service. The third scheme targeted the Untied States Postal Service and involved

fraudulently causing the USPS to deliver packages and letters without providing the proper

postage. (Doc. No. 1 (Information); see Doc. No. 4 (Rule 11(c) Plea Agreement).)

           Given Caudle’s admitted long history of criminal conduct, primarily involving identity

theft and other types of fraud, the Presentence Investigation Report (“PSR”) determined that

Caudle was a Criminal History Category V offender. In accordance with the parties’ joint

recommendation, the Court sentenced Caudle to the lowest end of the applicable guideline range.

His projected release date is June 4, 2020. (https://www.bop.gov/inmateloc/ (last visited Oct. 7,

2019)).

           Approximately 18 months into his sentence, Caudle filed his original motion for an order

or a recommendation that the Bureau of Prisons (“BOP”) place him in a particular halfway house

in North Carolina for no less than 270 days. Citing his lengthy criminal history, numerous

supervised release violations, and prison discipline, Caudle argued that he would benefit from an

extensive placement in a halfway house to help him reintegrate into society. He insisted that “the

Court and the [BOP] would be hard pressed to find an individual who is at a higher risk of

recidivism.” (Id. at 132.1)

           The government opposed the motion, in part, noting that the Court lacked the authority to

order the BOP to make any particular placement. As for a recommendation, the government

argued that the BOP was in the best position to determine the appropriateness of any such


1
    All page numbers refer to the page identification number generated by the Court’s electronic docketing system.
                                                           2
placement. Nonetheless, it suggested that the Court make a broad recommendation that Caudle

be placed in a halfway house of the BOP’s choosing for a significant period of time to be

determined by the BOP.

        Caudle now renews his motion in light of the passage of the First Step Act. In particular,

he relies on 18 U.S.C. § 3621(b), which promotes having the BOP place a prisoner, taking other

considerations into account, “in a facility as close as practicable to the prisoner’s primary

residence, and to the extent practicable, in a facility within 500 driving miles of that residence.”

That provision also makes clear that the BOP’s designation as to where to designate an offender

“is not reviewable by any court.” Id. However, in his supplement, he appears to abandon his

request to be placed in a facility in North Carolina, “where [he] was born and raised[,]” and has

advised that he intends to “release to the Northern District of Ohio.” (Suppl. at 269–70).2 The

government renews its opposition to Caudle’s request.

        II.      DISCUSSION

        The BOP, pursuant to 18 U.S.C. § 3624(c)(1) as amended by the Second Chance Act,

Pub. L. No. 110-199, § 251(a), 122 Stat. 657 (2008), may place an inmate in community

confinement for no longer than twelve months at the end of his or her sentence. See Demis v.

Sniezek, 558 F.3d 508, 514 (6th Cir. 2009). The BOP determines penal facility placement based

on several factors, including statements made by the sentencing court. United States v. George,

No. 14-20119, 2018 WL 2148179, at *2 (E.D. Mich. May 10, 2018) (citing 18 U.S.C. §

3621(b)). While a court may make non-binding recommendations for placement in a residential


2
  In his supplement, he represents that his case manager informed him that if he elected to be released to a
jurisdiction in North Carolina, he would receive no more than 90 days of placement in a halfway house. According
to Caudle, his case manager, therefore, suggested he consider releasing into another judicial district. (Id. at 269.)
                                                         3
re-entry center (“RRC”), the BOP has the exclusive authority to determine if an inmate should be

placed in an RRC and, if so, for how long. 18 U.S.C. § 3621(b); See Martin v. United States, No.

05-17, 2008 WL 3546433, at *1–2 (W.D. Pa. Aug. 12, 2008).

       Caudle is correct that halfway house place is a mechanism designed to reduce recidivism

by assisting the prisoner in making an effective transition back into society. See United States v.

Ahmed, 1:07CR00647, 2017 WL 5166427, at *1 (N.D. Ohio Nov. 8, 2017) (citing BOP

Director’s Memorandum for Chief Executive Officers: “Revised Guidance for Residential

Reentry Center (RRC) Placements”)). In Ahmed, the court agreed to issue a judicial

recommendation for RRC placement based on defendant’s extensive record of classes taken

while incarcerated and accumulation of nearly two years of good-time credit. Id. at *2-3.

       The limited record before the Court in this case paints a much different picture. While

Caudle provides evidence that he has taken some classes while incarcerated, his time in prison—

by his own admission—has also been marred by prison rule violations and resulting punishment.

(See Doc. No. 16-13 (class transcript); Doc. No. 14 (Inmate Disciplinary Record).) Under these

circumstances, the Court believes that the BOP—which is more familiar with all of the

circumstances surrounding Caudle’s incarceration—is in a better position to assess the

appropriateness of any RRC placement. Accordingly, the Court declines to make any

recommendation regarding halfway house placement.




                                                4
       For these reasons, Caudle’s motion and renewed motion for an order or judicial

recommendation regarding halfway house placement are DENIED.

       IT IS SO ORDERED.



Dated: October 9, 2019
                                         HONORABLE SARA LIOI
                                         UNITED STATES DISTRICT JUDGE




                                           5
